internal_revenue_service number info release date uiln 25a date conex-162083-02 cc ita b4 attention dear i apologize for the delay in responding to your inquiry dated date on behalf of your constituent who wrote about education credits believes that a tax-free scholarship should not reduce the expenses that qualify for the credit he also suggests that we add textbooks lab fees and room and board to the definition of expenses that qualify for the credit the hope scholarship credit and the lifetime_learning_credit collectively called the education credit allow a credit against federal_income_tax for the qualified_tuition_and_related_expenses qualified expenses of the taxpayer spouse or certain dependents sec_25a of the internal_revenue_code the term qualified_tuition_and_related_expenses is defined in sec_25a as tuition and fees required for the enrollment or attendance of the student at an eligible_educational_institution a general principle of tax law is to disallow a double tax_benefit for the same expense to prevent a double tax_benefit qualified expenses for sec_25a do not include expenses covered by educational_assistance that the student or taxpayer does not have to include in his or her gross_income h_r conf_rep no 105th cong 1st sess thus in calculating the education credit if a student receives a tax-free scholarship for qualified expenses the student must reduce the amount of qualified expenses paid during the year by the amount of the scholarship however if the student can use the scholarship to pay non-qualifying expenses and the scholarship is not otherwise excluded from the student’s gross_income the student is not required to make the reduction under sec_25a qualified expenses include fees for books supplies and equipment used in study only if the student must pay these fees to the educational_institution thus if the amount_paid for textbooks or lab fees are required fees they are qualified expenses the congress has stated that c harges and fees associated with meals lodging and similar personal living or family_expenses are not included in the definition of qualified expenses h_r conf_rep no 105th cong 1st sess pincite thus to allow a credit for payment of room and board would contradict congressional intent i hope this information is helpful please call if you have any questions sincerely james l atkinson associate chief_counsel income_tax accounting
